Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-6, 9-11, and 14-15 are pending. Claims 1, 6, and 11 are independent.  The independent Claims have been amended.  Dependent Claims are amended to correct a typo.  Claims 3, 8, and 13 are canceled by the most recent amendments.
This Application was published as U.S. 2019/0236088.  
Apparent Priority is 12 January 2016.
This Application is a continuation of 15/800,851 patented as 10366116. 
This Application is a continuation of 14/993,538 patented as 9842161. 
Additionally, the assignee has identified 14/722,862 and 14/966,568 as related applications which have been issued as U.S. 9727552 and U.S. 10146858, respectively.
A Terminal Disclaimer over the term of the parent 15/800,851 issued as U.S. 10366116 is required as set forth below.
A Terminal Disclaimer over the term of the parent 14/993,538 issued as U.S. 9842161 is required as set forth below.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.


Response to Arguments
Applicant is not traversing the non-Statutory Double Patenting rejections but provides that they will be addressed when other rejections have been resolved. (Applicant’s Response, p. 6.)  
Please note the 112 Rejection and the Objection to the Drawings.
Applicant has amended the independent Claims to include the limitations of canceled Claim 3 and information about the confidence level of text strings/sentences of the documents that are being curated/corrected as well as presentation of a “parse tree illustration that includes a cluster model and one or more confidence factors” to the user on the GUI.
1. A method comprising the steps of: 
producing, by a processor, on a user interface device, a parse tree illustration that includes a cluster model and one or more confidence factors, 
wherein the cluster model contains one or more discrepancies between at least a first portion of a first electronic document and at least a second electronic document in a curated information corpus, 
wherein the first portion and the second document comprise natural language text strings from a plurality of natural language text documents related to the curated information corpus, and 
wherein the one or more confidence factors are previously-assigned to the natural language text strings from the plurality of natural language text documents; 
responsive to receipt, by a processor from a user via the user interface device, of a user selection of at least one of the one or more discrepancies in the cluster model, returning, to the user via the user interface device, a drill down dialog including one or more drill-down details, 
wherein the drill-down details include at least two or more conflicting natural language text strings, and at least one user-selectable administrative action option for handling the at least two or more conflicting natural language text strings; and 
responsive to receipt, by a processor from the user via the user interface device, of a user selection of an the at least one user-selectable administrative action option, performing, by the processor, the selected administrative action option to further curate the information corpus.

	Presentation of the “a parse tree illustration that includes a cluster model and one or more confidence factors,” is not shown in any of the drawings.  
The parse tree including the cluster model is shown in Figure 8:

    PNG
    media_image1.png
    387
    574
    media_image1.png
    Greyscale

The “confidence factors previously-assigned to the natural language text strings” are shown in Figure 9:

    PNG
    media_image2.png
    483
    423
    media_image2.png
    Greyscale

	Applicant’s arguments focus on the amended language which includes: “producing, by a processor, on a user interface device, a parse tree illustration that includes a cluster model and one or more confidence factors, wherein the cluster model contains one or more discrepancies between at least a first portion of a first electronic document and at least a second electronic document in a curated information corpus ….” 

    PNG
    media_image3.png
    463
    674
    media_image3.png
    Greyscale

Response 10.
Added language is addressed with new or modified grounds of rejection.
Patentability of the other independent Claims is argued based on their similarity to Claim 1. Accordingly, the above provides a reply to those arguments as well.
Patentability of the dependent Claims is argued based on their dependence from their base independent Claims. Accordingly, the above provides a reply to those arguments as well.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the amended language of “producing, by a processor, on a user interface device, a parse tree illustration that includes a cluster model and one or more confidence factors … wherein the one or more confidence factors are previously-assigned to the natural language text strings from the plurality of natural language text documents,” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

See the Response to Arguments above.  Figure 8 shows a parse tree including a cluster model but not “confidence factors.”  Actually, there are not GUIs shown that show “confidence factors” because “confidence factors 705, 706” are an indicator of discrepancy and are shown in Figure 7.  Figure 9 shows “confidence ratings 901’.”  So between the 112(b) rejection below and the Drawings Objection here, there are several levels of correction that are required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Suggestion for overcoming the rejection:  Change the “confidence factor” in Claim 1 to “confidence rating” and keep the “confidence factor” as is in Claim 4.  (Still does not overcome the Drawings Objection because the “confidence rating” in Figure 9 is not shown with the parse tree or cluster model.)

Claim 1 was amended to include:  “producing, by a processor, on a user interface device, a parse tree illustration that includes a cluster model and one or more confidence factors … wherein the one or more confidence factors are previously-assigned to the natural language text strings from the plurality of natural language text documents …”
Dependent Claim 4 provides:
4. The method as set forth in claim 1 wherein the cluster model further comprises confidence factors associated with each discrepancy.

It is not clear whether the two “confidence factors” are the same or different because the “confidence factors” are already defined in the Claim 1 and in Claim 4 they need to appear with “the.”

There is only one type of “confidence factor” supported by the Disclosure which is shown in Figure 7:

    PNG
    media_image4.png
    277
    699
    media_image4.png
    Greyscale

This “confidence factor” is associated with a “discrepancy.”  Thus, Claim 4 accurately defines its “confidence factor.”  See also:  “[0080] From these extracted relationships using a parser such as this, for example, the embodiment of the present invention can establish that subject entity and the date entities are related by the same action entity values (i.e., died), so the extracted relationships in these examples can be simplified as shown in FIG. 7. In the first pairwise comparison of the dates (701, 702) of the action, a high degree of confidence of a conflict or discrepancy can be assigned by the system (705) and reported.”
“Confidence factor” shows how much confidence the system has that a “discrepancy” exists.
There is another type of “confidence” shown in Figure 9 which is a “confidence rating 901’” and shows the confidence level in the accuracy of a TREC:  “[0087] In this drill-down dialog (904), two or more conflicting elements, relationships, or a combination of elements and relationships may be shown (901, 903), along with one or more of the confidence ratings (901'), and one or more commands (902, 905) for user operation to reconcile the differences within the corpus. For example, the foregoing date of death discrepancy may be removed from the newly-ingested Trec1 document, replaced with the date value already found in the corpus, edited manually, ignored, ignored with specially notation, etc.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crosley (U.S. 9,015,098) in view of Houle (U.S. 20040139067) (issued as U.S. 7428541).
Regarding Claim 1, Crosley teaches:
1. A method comprising the steps of: [Crosley, claim 1 teaches the use of the computer processor.  “1. A non-transitory computer-readable medium having a computer-executable component for causing a computer system comprising at least one computer processor to perform a method for verifying an internal work ….”  “The computers, servers, and the like described herein have the necessary electronics, software, memory, storage, databases, firmware, logic/state machines, microprocessors, communication links, displays or other visual or audio user interfaces, printing devices, and any other input/output interfaces to perform the functions described herein and/or achieve the results described herein. Also, those of skill in the pertinent art will recognize that the author 10 may use a keyboard, keypad, mouse, stylus, touch screen, or other device (not shown) or method for interacting with the computer 12 and/or the word processor 13, the web browser 14 or the E-mail software 15, or to "select" an item, link, node, hub or any other aspect of the present disclosure. Similarly, the publisher 40 may use a keyboard, keypad, mouse, stylus, touch screen, or other device (not shown) or method for interacting with the computer 42 and/or communication software 44 or to "select" an item, link, node, hub or any other aspect of the present disclosure.”  Col. 9, lines 6-24.]
producing, by a processor, on a user interface device, a parse tree illustration that includes a cluster model and one or more confidence factors,
wherein the cluster model contains one or more discrepancies between at least a first portion of a first electronic document and at least a second electronic document in a curated information corpus,  [Crosley, Figure 2 shows the identifying of contradictions between established facts in internal works of an author and queries the author to determine if the potential contradiction is actually a contradiction and also curates / corrects the inconsistencies.  Figure 5, shows the comparison of the “internal work” with “external sources” in order to find contradictions in the internal work and also “calculate confidence level of contradiction according to formula 560.”  The corpus of all of the internal documents is the “curated information corpus” because it keeps being corrected through the process of Crosley.  Figures 4A and 4B and 9A and 9B show graphic user interfaces for interaction with a human user.]
wherein the first portion and the second document comprise natural language text strings from a plurality of natural language text documents related to the curated information corpus, and  [Crosley Figures 3, 4A, 4B, 6, 7, 9B and 10 teach that its subject is natural language documents.  Both sides of the comparison: first document and second document are works of the same author, for example, and therefore are both natural language unstructured/text documents including “natural language sentences/text strings” including Facts.  See also:  "…where an error in a body of text is based … on inconsistencies between statements of fact made in different portions of the body of text. For example, where a first fact is established in an early portion of a document (such as a short story, a movie script or a news article), and a second fact that contradicts the first fact is established in a later portion of the document ...”  Col. 1, lines 26-45.]
wherein the one or more confidence factors are previously-assigned to the natural language text strings from the plurality of natural language text documents; 
responsive to receipt, by a processor from a user via the user interface device, of a user selection of at least one of the one or more discrepancies in the cluster model, returning, to the user via the user interface device, a drill down dialog including one or more drill-down details,  [Crosley, Figure 2, “identify at least one potential contradiction between established facts in internal work 230” / “selection of a discrepancy” by the user/computer leads to “present contradiction to author 275” / “returning … drill-down details comprising … conflicting elements ….”  The “ drill-down dialog including one or more drill-down details” is taught by, Figure 4B, the fact that the user selects the “consistency check 412" and then the option of "run consistency check" before getting the GUI 450A/450B which addresses the “Contradiction” shows stages/drill-down of a menu.  Figure 8, “report contradiction to author, request amendment to resolve contradiction 875.”  Author is a human user.]
wherein the drill-down details include at least two or more conflicting natural language text strings, and at least one user-selectable administrative action option for handling the at least two or more conflicting natural language text strings; and  [Crosley, Figure 2, “present contradiction to author 275” and Figure 8, “report contradiction to author, request amendment to resolve contradiction 875.”  These teach the inclusion of the conflicts/contradiction and the action requested from the user/administrator is resolving the contradiction.]
responsive to receipt, by a processor from the user via the user interface device, of a user selection of an the at least one user-selectable administrative action option, performing, by the processor, the selected administrative action option to further curate the information corpus.  [Crosley, Figure 2, “present contradiction to author 275 and recommend alternate or substitute text to replace 280” / “a user selection of an administrative action” which is by the “Author”/ “User.”  Figure 8:  “amend set of text in accordance with author’s instructions 884.”  Figure 4B, 450B, “Did you mean “Green”?” instead of the underlined “blue” 44B, 432.]

Crosley does not teach the added “producing, by a processor, on a user interface device, a parse tree illustration that includes a cluster model and one or more confidence factors,” or that  “wherein the one or more confidence factors are previously-assigned to the natural language text strings from the plurality of natural language text documents.”
	Houle teaches:
producing, by a processor, on a user interface device, a parse tree illustration that includes a cluster model and one or more confidence factors, [Houle, Figures 16, 17, 18.  Figure 18, S66 and S68 computation of confidence values.  Figures 17 and 18 and 20 showing the clusters of documents as tree structures and Figure 2 showing that the User Interface will show the clusters.   “[0092] FIG. 17 is a sample graphical presentation of the interrelationship structure of clusters.”   “[0065] a cluster estimation subsystem for generating cluster data of the document-keyword vectors using the similarities of patches; and [0066] a graphical user interface subsystem for presenting the estimated cluster data on a display means.”  “10. … a graphical user interface subsystem for presenting said estimated cluster data on a display means.”   “A computer system for generating data structures for information retrieval of documents stored in a database. The computer system includes: a neighborhood patch generation system for defining patch of nodes having predetermined similarities in a hierarchy structure. The neighborhood patch generation subsystem includes a hierarchy generation subsystem for generating a hierarchy structure upon the document-keyword vectors and a patch definition subsystem. The computer system also comprises a cluster estimation subsystem for generating cluster data of the document-keyword vectors using the similarities of patches.”]
…
wherein the one or more confidence factors are previously-assigned to the natural language text strings from the plurality of natural language text documents, [Houle, “[0071] a display for displaying on screen the estimated clusters together with confidence relations between the clusters and hierarchical information pertaining to cluster size.” “[0042] The above aspects are provided by a system and methods for information retrieval and data mining of text databases, using shared neighbor information to determine query clusters. The clustering method assesses the level of mutual association between a query element (which may or may not be an element of the data set) and its neighborhood within the data set. The association between two elements is considered strong when the elements have a large proportion of their nearest neighbors in common. In contrast with previous methods making use of shared-neighbor information, the proposed methods are based on the new and original concepts of inter-cluster association confidence (CONF) and intra-cluster association self-confidence (SCONF).”  See [0109] et seq. for calculation of confidences.]
…
Crosley and Houle pertain to natural language processing of documents including facts and concept and to the correction and curation of relationships and results.   It would have been obvious to modify the system of Crosley with the user interface features of Houle in order to provide a visual indicator of the confidence of the system in a contradictory concept/sentence to the user who is curating the corpus.  (Houle, “Computer system, method, and program product for generating a data structure for information retrieval, and an associated graphical user interface .”  Title.)  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 4, Crosley teaches:
4. The method as set forth in claim 1 wherein the cluster model further comprises confidence factors associated with each discrepancy. [Crosley, Figure 5, if the “confidence level exceeds threshold? 570” to YES, the system goes to “Inform Author 575.”  Figure 5, shows the comparison of the “internal work” with “external sources” in order to find contradictions in the internal work and also “calculate confidence level of contradiction according to formula 560.”  The examples of Crosley for calculating the confidence level are similar to the example shown in figure 7 of the instant Application:  “For example, where an internal work includes references to a "blue shirt" and an "azure shirt," a potential contradiction between established facts regarding the "shirt" exists, based on the literal difference between the words used to describe the shirt. However, because azure is a shade of blue, and because the word "azure" is sometimes used as a synonym of the word "blue," a confidence level that the difference in terms is a contradiction in established facts calculated according to such a formula would be quite low. If the internal work included references to a "red shirt" and an "azure shirt," a confidence level calculated according to such a formula would be quite high, because azure is not a shade of red, and because "azure" is not a synonym of "red."”  Col. 12, lines 44-56.]

Regarding Claim 5, Crossly does not but Houle teaches:
5. The method as set forth in claim 4 wherein confidence factors associated with the selected discrepancy are included in the returned drill-down details. [Houle, “a display for displaying on screen the estimated clusters together with confidence relations between the clusters and hierarchical information pertaining to cluster size.”  Col. 8, lines 35-38.]
Crosley and Houle pertain to comparison and retrieval of natural language documents and it would have been obvious to combine the display interface of Houle which presents the confidence values calculated for its type of associations to the user with the system of Crosley that calculates these confidence values and uses them to separate the more reliable facts from the less reliable counterparts in order to provide the user with more information to guide him in his decision.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 6, this is a device claim with limitations similar to limitations of Claim 1 and additionally the “processor" and the “computer-readable memory device” are taught by Crosley in claim 1 and at Col. 9, lines 6-24.
Claim 9 has limitations similar to the limitations of Claim 4 which are rejected under similar rationale.
Claim 10 is a device claim with limitations similar to limitations of Claim 5 and is rejected under similar rationale.
Regarding Claim 11, this is a device claim with limitations similar to limitations of Claim 1 and additionally “a computer-readable memory device” is taught by Crosley, in claim 1 and at Col. 9, lines 6-24.
Claim 14 has limitations similar to the limitations of Claim 4 which are rejected under similar rationale.
Claim 15 is a device claim with limitations similar to limitations of Claim 5 and is rejected under similar rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6, 9, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent application that issued as U.S. Patent No. 9,842,161 as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 9,842,161
1. A method comprising the steps of: 

1. A method comprising the steps of:
producing, by a processor, on a user interface device,
a parse tree illustration that includes a cluster model, containing one or more discrepancies between at least a first portion of a first electronic document and at least a second electronic document in a curated information corpus, 
producing by a computing system

a parse tree illustration of one or more discrepancies and confidence factors detected between at least a portion of a first document and a second or more documents in a cognitive computing system corpus,
wherein the first portion and the second document comprise natural language text strings from a plurality of natural language text documents related to the curated information corpus, and
wherein the portion and the second or more documents comprise natural language unstructured data,

wherein the parse tree illustration comprises a structure of a cluster of documents encapsulating categorized previously-asked questions about the corpus, and
 wherein the one or more confidence factors are previously-assigned to the natural language text strings from the plurality of natural language text documents; 
wherein the confidence factors are previously-assigned by a cognitive computing system corresponding to the questions and the documents;

reporting on a user interface device to a user the parse tree illustration;
 responsive to receipt, from a user via the user interface device, of a user selection of at least one of the one or more discrepancies in the cluster model,
responsive to receipt by a computing system of a user selection of an illustrated discrepancy in the parse tree,
 returning, to the user via the user interface device, a drill down dialog including one or more drill-down details
wherein the drill-down details include at least two or more conflicting natural language text strings, and 

at least one user-selectable administrative action option for handling the at least two or more conflicting natural language text strings; and 
displaying by a computing system on a user interface device to a user a drill-down dialog 

which shows at least a text string for the portion of the first document and at least one conflicting text string from the second or more documents, and
which provides at least one user-selectable administrative action option for handling the detected discrepancy; and
  responsive to receipt, from the user via the user interface device, of a user selection of the at least one user-selectable an administrative action option,
responsive to receipt by a computing system of a user selection of at least one of the administrative action options,


 performing, by the processor, the selected administrative action option to further curate the information corpus. 
performing by the computing system the administrative action, thereby handling the detected discrepancy to curate the corpus.


 4. The method as set forth in claim 1 wherein the cluster model further comprises confidence factors associated with each discrepancy. 
  1. …
a parse tree illustration of one or more discrepancies and confidence factors detected between at least a portion of a first document and a second or more documents in a cognitive computing system corpus,


 5. The method as set forth in claim 4 wherein confidence factors associated with the selected discrepancy are included in the returned drill-down details.
Obvious over combination of Reference patent and Houle.




Claims 6, 9 (CRM) and 11, 14 (system) correspond to Claims 1, 4 (method) and are rejected under similar rationale.
Claim 5 and counterparts 10 and 15 are rejected under the combination of the Reference patent and Houle.  The Reference patent and Houle pertain to the same subject matter, as shown by the 103 rejections below and it would have been obvious to combine the Reference patent with Houle to arrive at Claim 5.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 1, 4, 6, 9, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent application that issued as U.S. Patent No. 10,366,116 as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 10,366,116
1. A method comprising the steps of: 

1. A method for curating an information corpus of a cognitive computing system, the method comprising the steps of: 
producing, by a processor, on a user interface device,
a parse tree illustration that includes a cluster model, containing one or more discrepancies between at least a first portion of a first electronic document and at least a second electronic document in a curated information corpus,
producing on a user interface device of a computing system 
a parse tree illustration of one or more discrepancies and confidence factors previously detected between at least a portion of a first document and a second or more documents in the information corpus, 
wherein the first portion and the second document comprise natural language text strings from a plurality of natural language text documents related to the curated information corpus, and
 wherein the portion and the second or more documents comprise unstructured information items, 

 
 




wherein the one or more confidence factors are previously-assigned to the natural language text strings from the plurality of natural language text documents;
 wherein the parse tree illustration comprises a structure of a cluster of documents encapsulating categorized previously-asked questions about the information corpus, and
wherein the confidence factors are previously-assigned corresponding to the questions and the documents; 

 
responsive to receipt, from a user via the user interface device, of a user selection of at least one of the one or more discrepancies in the cluster model,
responsive to receipt, by a computing system, from the user interface device, of a selection of an illustrated discrepancy in the parse tree, 
 returning, to the user via the user interface device, a drill down dialog including one or more drill-down details
wherein the drill-down details include at least two or more conflicting natural language text strings, and at least one user-selectable administrative action option for handling the at least two or more conflicting natural language text strings; and
displaying on the user interface device, a drill-down dialog which shows at least one of the previously-detected discrepancies; and
  responsive to receipt, from the user via the user interface device, of a user selection of the at least one user-selectable an administrative action option,
responsive to receipt, by a computing system, from the user interface device, of an administrative action option, 


performing, by the processor, the selected administrative action option to further curate the information corpus. 
performing by the computing system the administrative action to curate the information corpus.


 4. The method as set forth in claim 1 

wherein the cluster model further comprises confidence factors associated with each discrepancy. 
 1….
producing on a user interface device of a computing system 
a parse tree illustration of one or more discrepancies and confidence factors previously detected between at least a portion of a first document and a second or more documents in the information corpus,


 5. The method as set forth in claim 4 wherein confidence factors associated with the selected discrepancy are included in the returned drill-down details.
Obvious over combination of Reference patent and Houle.






Claims 6, 9 (CRM) and 11, 14 (system) correspond to Claims 1, 4 (method) and are rejected under similar rationale.
Claim 5 and counterparts 10 and 15 are rejected under the combination of the Reference patent and Houle.  The Reference patent and Houle pertain to the same subject matter, as shown by the 103 rejections below and it would have been obvious to combine the Reference patent with Houle to arrive at Claim 5.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crosley (U.S. 9,015,098)
Bhattacharya (U.S. 8,370,275)
Houle (U.S. 20040139067)
For display of confidence to a user see:
Adderly U.S. 9472115.
Rigdon U.S. 9317810.
Houle U.S. 7,428,541.
Note also Fin (U.S. 2016/0124613), Yeh (U.S. 20140245141), Drewes (U.S. 20120284015).
Pestian (U.S. 2008/0270120) teaches:
producing, by a processor, on a user interface device, a parse tree illustration that includes a cluster model and one or more confidence factors, [Pestian, Figures 3 and 8 show the “parse tree” and “cluster model” that show the relationship/relevance of concepts to one another.  The “weights” teach the degree of relevance/ “confidence factor” of the Claim.  Figure 4 is the interface that is presented to the user for correction/curation.  The confidence/relevance is color coded.  “[0130] … FIG. 4 shows the concept disambiguation interface. Concepts may be color-coded. For example, the identified concepts that have been disambiguated in this session may be colored green. Concepts in blue may have been disambiguated in previous sessions. Yellow concepts may need to be disambiguated during this session. In an exemplary embodiment, the concept colored red may be the one that is currently being disambiguated. A list of options 208 from the UMLS for the red token is listed below the text 206. The software may also provide inter-rater consistency and reliability reports. For example, a report of consistency between raters can be printed. If the raters were not consistent, the classifications may be discussed between the raters until agreement is made. Upon completion of this process, supervised corpora with expert classification will be developed.”]
…
wherein the one or more confidence factors are previously-assigned to the natural language text strings from the plurality of natural language text documents, [Pestian, the “weights” in Figure 3 show the relevance/confidence and are shown to the user as a color (red, yellow, green) in Figure 4.  “[0050] … Researchers have often used the term Semantic Network to refer to an Associative Network: a generic network of information items in which these items are represented by nodes, and links with undefined and unlabeled associative relations among the information items. When statistical techniques are used to associate weights to the links, a measure of the strength between associations is created thus, creating a semantic network. Processing semantic networks is usually done be means of spreading activation….”  “[0162] Weights between concepts resulting from mutually exclusive interpretations of phrases or acronyms should be negative, leading to inhibition of some concepts….”]
…
Crosley and Pestian pertain to natural language processing of documents including facts and concept and to the correction and curation of relationships and results.  (See Pestian “[0171] … By manually adding correct relationships, correct concept identification increased to 96%....”)  It would have been obvious to modify the system of Crosley with the user interface features of Pestian in order to provide a visual indicator of the confidence of the system in a contradictory concept/sentence to the user who is curating the corpus.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659